Supplement to the current prospectus MFS® International Growth Fund Effective immediately, the Portfolio Manager section of the Prospectus is hereby restated as follows: Portfolio Manager(s) Information regarding the portfolio manager of the fund is set forth below. Further information regarding the fund’s portfolio manager, including other accounts managed, compensation, ownership of fund shares and possible conflicts of interest, is available in the fund’s SAI.The portfolio manager is primarily responsible for the day-to-day management of the fund. Portfolio Manager Primary Role Since Title and Five Year History David A. Antonelli Portfolio Manager January 2010 Executive Vice President and Chief Investment Officer of Non-U.S. and Global Equity Investments; employed in the investment area of MFS since 1991. The date of this supplement is January 13, 2010.
